     Case 1:19-cv-01218-AWI-SKO Document 40 Filed 02/18/21 Page 1 of 2


 1   DAVID HUBBERT
     Acting Assistant Attorney General
 2

 3   EMILY K. MILLER
     Trial Attorney, Tax Division
 4   United States Department of Justice
     P.O. Box 227
 5   Ben Franklin Station
     Washington, D.C. 20044
 6
     (202) 353-7509
 7   Emily.K.Miller@usdoj.gov
     Counsel for the Defendant, the Internal Revenue Service
 8

 9   CHRISTIAN A. SPECK
     WAGNER KIRKMAN BLAINE KLOMPARENS & YOUMANS LLP
10
     10640 Mather Blvd. Suite 200
11   Mather, California 95655
     (916) 920-5286
12   CSpeck@wkblaw.com
     Counsel for the Plaintiff, Billie M. Mertes
13

14                                              UNITED STATES DISTRICT COURT
15                                            EASTERN DISTRICT OF CALIFORNIA
16

17    BILLIE M. MERTES,                                       No. 1:19-cv-1218-AWI-SKO
18                                 Plaintiff,
19               v.                                           JOINT STIPULATION OF PARTIAL
                                                              DISMISSAL AND PROPOSED ORDER
20    INTERNAL REVENUE SERVICE,
21                                 Defendant.
22

23

24

25

26
27

28
     Joint Stipulation of Partial Dismissal                                                  1
     Case 1:19-cv-01218-AWI-SKO Document 40 Filed 02/18/21 Page 2 of 2


 1              Plaintiff, Billie M. Mertes, and Defendant, the Internal Revenue Service (Service) hereby
 2   stipulate to dismiss with prejudice all remaining claims on the merits in this Freedom of
 3   Information Act action. However, the Court shall retain jurisdiction to adjudicate briefing on a
 4   motion for attorney’s fees and costs that Plaintiff Mertes may file.
 5

 6

 7   Dated: February 18, 2021
 8
     DAVID HUBBERT
 9   Acting Assistant Attorney General

10   /s/ Emily Katherine Miller                             /s/ Christian A. Speck ________
     EMILY K. MILLER                                        (as authorized via email on Feb. 18, 2021)
11   Trial Attorney, Tax Division                           CHRISTIAN A. SPECK
     United States Department of Justice                    Wagner Kirkman Blaine
12
     P.O. Box 227                                           Klomparens & Youmans LLP
13   Ben Franklin Station                                   10640 Mather Blvd. Suite 200
     Washington, D.C. 20044                                 Mather, California 95655
14   (202) 353-7509                                         (916) 920-5286
     Emily.K.Miller@usdoj.gov                               CSpeck@wkblaw.com
15   Counsel for the Internal Revenue Service               Counsel for Billie M. Mertes
16

17

18   IT IS SO ORDERED.

19   Dated: February 18, 2021
                                                    SENIOR DISTRICT JUDGE
20
21

22

23

24

25

26
27

28
     Joint Stipulation of Partial Dismissal                                                                 2
